 


110 HR 3872 IH: Children Come First Act of 2007
U.S. House of Representatives
2007-10-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 3872 
IN THE HOUSE OF REPRESENTATIVES 
 
October 17, 2007 
Mr. Fortenberry introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To amend title XXI of the Social Security Act to impose requirements on coverage of children in higher income families under the State Children’s Health Insurance Program (SCHIP). 
 
 
1.Short titleThis Act may be cited as the Children Come First Act of 2007.  
2.Limitation on payments for States covering children in families with income between 200 and 300 percent of the poverty line; option of premium assistance for children of higher income families 
(a)In generalSection 2105(c) of the Social Security Act (42 U.S.C. 1397ee(c)) is amended by adding at the end the following new paragraph: 
 
(8)Limitation on payments for States covering children of higher income families 
(A)In generalNo payment shall be made under this section for child health assistance provided for a child of a higher income family (as defined in subparagraph (B)) under the State child health plan unless— 
(i)the family demonstrates that health insurance coverage for the child is— 
(I)unattainable, in accordance with subparagraph (C); or 
(II)unaffordable, in accordance with subparagraph (D); and  
(ii)the plan permits the family to be provided child health assistance through the form of premium assistance described in subparagraph (E) rather than through Medicaid or otherwise. 
(B)Higher income familyFor purposes of this paragraph, the term higher income family means a family the income of which exceeds 200 percent, but does not exceed 300 percent, of the poverty line. 
(C)UnattainabilityFor purposes of this paragraph, health insurance coverage shall be treated as unattainable with respect to the child of a higher income family if the family can demonstrate an inability to obtain health insurance coverage for the child (as determined in accordance with standards established by the Secretary). 
(D)Unaffordability 
(i)In generalFor purposes of this paragraph, health insurance coverage shall be treated as unaffordable with respect to the child of a higher income family if the premium for such coverage exceeds the percentage (as determined by the Secretary under clause (ii)) of the adjusted gross income of the family. In applying the previous sentence to family coverage, there shall only be taken into account the portion of such premium that is actuarially attributable to children (as computed for purposes of subparagraph (E)(iii)). 
(ii)Percentage determinedThe Secretary shall determine a percentage under this clause based on factors such as family size, the average premium for health insurance coverage in the private sector for children, and such other factors as the Secretary deems appropriate. 
(E)Premium assistance option 
(i)In generalThe premium assistance option under this subparagraph shall be in the form of payment of premium for a policy that provides health insurance benefits to the child of a higher income family involved. Except as otherwise specifically provided, the State child health plan shall establish standards for such benefits and premium contributions. 
(ii)TreatmentPayment of premium assistance under this subparagraph shall be treated as child health assistance for purposes of obtaining Federal financial participation under section 2105. 
(iii)Application to family coverageIn the case of premium assistance under this subparagraph applied to coverage of one or more children under family coverage that covers a parent of such a child or other individuals who are not children, the amount of the premium payment under the option under this subparagraph shall be adjusted to take into account only the portion of the health insurance benefits that are actuarially attributable to such children. 
(F)Exception for currently covered individualsSubparagraph (A) shall not apply until October 1, 2011, to children who are enrolled under this part as targeted low-income children as of October 1, 2008.. 
(b)Effective dateThe amendment made by subsection (a) shall apply to State child health plans for payment for items and services furnished on or after October 1, 2008. 
 
